IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00170-CR

JAMES EVERETT SHEAR,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                      From the County Court at Law No. 1
                             Brazos County, Texas
                      Trial Court No. 10-03352-CRM-CCL1


                                      ORDER


      Appellant’s brief was originally due on or before October 8, 2012. Appellant’s

counsel requested three extensions of time to prepare and file Appellant’s brief, and the

Court granted extensions until November 21, 2012, December 21, 2012, and January 14,

2013, respectively. In a letter dated January 24, 2013, the Court provided notice that

unless a brief or satisfactory response was received within 14 days, the Court must

abate the appeal and order the trial court to immediately conduct a hearing pursuant to

Rule of Appellate Procedure 38.8(b)(2, 3). Neither Appellant’s brief nor a response
was filed.

        Accordingly, the Court abated this appeal, and a hearing was held in the trial

court on April 1, 2013. In the April 1 hearing, Appellant’s counsel represented to the

trial court that he would file Appellant’s brief on or before April 15. But Appellant’s

brief was not filed.

        The Court orders the trial court to hold a hearing to determine: (1) why a proper

brief has not been filed on Appellant’s behalf, as Appellant’s counsel promised to the

trial court; (2) whether Appellant’s counsel is in contempt of court with respect to his

prior statements to the trial court about filing Appellant’s brief, and if so found, an

imposition of appropriate punishment; (3) whether Appellant’s counsel should be

referred to the State Bar of Texas grievance system; (4) whether Appellant’s counsel has

abandoned the appeal; (5) whether Appellant desires to proceed with this appeal; (6)

whether Appellant is receiving effective assistance of counsel; and (7) whether

Appellant or his counsel has intentionally delayed the timely disposition of this appeal.

See TEX. R. APP. P. 38.8(b)(2, 3, 4).

        The trial court shall conduct the hearing within fourteen (14) days after the date

of this order. The trial court clerk and court reporter shall file supplemental records

within twenty-one (21) days after the date of this order.




                                                 PER CURIAM




Shear v. State                                                                      Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed May 9, 2013
Do not publish




Shear v. State                       Page 3